Citation Nr: 0718035	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
postoperative residuals of a left knee injury, with 
instability.  

2.  Entitlement to a rating in excess of 10 percent for 
limitation of extension of the left knee due to degenerative 
arthritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which determined that the 
veteran was entitled to a temporary 100 percent evaluation 
for convalescence following surgery of the left knee, from 
November 29, 2002 to December 31, 2002.  The RO also granted 
an increased rating from 10 percent to 20 percent for the 
veteran's service-connected residuals of a left knee injury, 
with degenerative changes and instability, effective from 
January 1, 2003.  In January 2004, the veteran filed a Notice 
of Disagreement, disagreeing with the 20 percent rating 
assigned to his service-connected left knee disability.  By a 
June 2005 rating action, the RO assigned a separate 10 
percent disability rating for limitation of extension of the 
left knee due to degenerative arthritis.  A Statement of the 
Case was issued in June 2005, and the veteran filed a 
substantive appeal (VA Form 9) in June 2005.                   

In a rating action, dated on June 3, 2005, the RO denied the 
veteran's claim of entitlement to service connection for left 
hip pain, as secondary to service-connected left knee 
disability.  By a rating action, dated on June 15, 2002, the 
RO granted the veteran's claim of entitlement to service 
connection for right hip pain, with degenerative joint 
disease, secondary to service-connected left knee disability.  
At that time, the RO assigned a noncompensable disability 
rating for the appellant's service-connected right hip 
disability.  In August 2005, the veteran filed a Notice of 
Disagreement, disagreeing with the RO's denial of his claim 
for service connection for left hip pain, as secondary to 
service-connected left knee disability, and disagreeing with 
the initial rating assigned to the right hip disability.  A 
Statement of the Case was issued in August 2006.  There is no 
indication from the information of record that the veteran 
filed a substantive appeal with respect to either issue.  
Accordingly, the issues of entitlement to service connection 
for left hip pain, as secondary to service-connected left 
knee disability, and entitlement to an initial compensable 
rating for a right hip disability, are not before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of a left knee injury are manifested no more than moderate 
instability and no appreciable subluxation; there is no 
medical evidence of dislocation of the semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  

2.  The veteran's service-connected degenerative arthritis of 
the left knee is manifested by slight limitation of motion; 
it is not productive of flexion limited to less than 45 
degrees or extension limited to more than 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
postoperative residuals of a left knee injury, with 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Codes 5257, 5258 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
limitation of extension of the left knee due to degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 
(2006); VAOPGCPREC 23-97; VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 9-2004.   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2003 and March 2005 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The August 2003 and March 2005 letters satisfy these 
mandates.  The letters informed the veteran about the type of 
evidence needed to support his claims, namely, proof that his 
service-connected disabilities had increased in severity, as 
could be demonstrated by medical records and personal 
statements or statements by other individuals describing the 
manner in which the disabilities had worsened.  These letters 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It was made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of supporting his claims with appropriate 
evidence.  The letters also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in August 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2005.      

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of an award (see 
RO's letter dated in March 2006) but such notice was not 
provided prior to the initial decision of the RO.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
timing deficiency with regard to the Dingess requirements 
constitutes an error non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where Board 
addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  In this respect, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error); Bernard, supra.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence. Furthermore, the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
further observes that in a March 2006 VCAA Notice Response 
form, the veteran indicated that he had no other information 
or evidence to give VA to substantiate his claim and he 
requested that his claim be decided as soon as possible.     

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).



Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received 
September 2003 and April 2004 VA examinations, which were 
thorough in nature and adequate for rating purposes.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Factual Background

The veteran's service medical records show that in March 
1991, the veteran was diagnosed with an anterior cruciate 
ligament tear, with an anterior horn tear of the medial 
meniscus, and underwent a left knee arthroscopic debridement 
of the anterior cruciate ligament stump and a partial medial 
meniscectomy.  The records also reflect that in June 1991, 
the veteran underwent a left anterior ligament re-
construction using semitendinosus and gracilis tendons on the 
left, with arthroscopic technique.  

In June 1992, the veteran underwent a VA examination.  At 
that time, he stated that he had chronic pain in his left 
knee which was aggravated by prolonged walking and standing.  
Upon physical examination, range of motion of the left knee 
was from zero to 105 degrees, with negative anterior drawer 
sign.  The ligaments appeared stable and strength was within 
normal limits.  The diagnosis was status post injury of the 
left knee and status post reconstructive surgery, with 
residuals of limited motion and discomfort as described 
above.  The examiner also noted that mild degenerative 
changes were indicated on x-ray.  

By a November 1992 rating action, the RO granted service 
connection for the postoperative residuals of a left knee 
injury.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 5257, effective from 
March 6, 1992, for the veteran's service-connected left knee 
disability.  

In July 2003, the veteran requested that his service- 
connected left knee disability be reevaluated for a higher 
rating.

In August 2003, the RO received VA Medical Center (VAMC) 
outpatient and inpatient treatment records, from November 
2002 to June 2003.  The records show that in November 2002, 
the veteran was hospitalized for left tibial plateau 
fracture, as well as medial collateral ligament disruption, 
tibial collateral ligament disruption, posterior cruciate 
ligament disruption, and anterior cruciate ligament 
disruption.  It was noted that a motorcycle fell onto the 
veteran's left leg and he sustained the aforementioned 
injuries.  While the veteran was hospitalized, he underwent 
an open reduction and internal fixation of his tibial plateau 
fracture and ligamentous injuries.  The anterior cruciate 
ligament and the posterior cruciate ligament were not 
repaired.   

A VA examination was conducted in September 2003.  At that 
time, the veteran stated that he was still recovering from 
his November 2002 surgery and that he used a brace and was 
undergoing physical therapy.  The veteran reported some 
restriction in motion and pain, particularly medially and 
posteriorly.  He also noted that he had some fatigability and 
weakness in the left knee.  The veteran denied locking or 
catching.  Upon physical examination, range of motion of the 
left knee was from zero to 90 degrees, both actively and 
passively.  There was some mild quadriceps atrophy.  There 
was tenderness along the medial and lateral joint line.  The 
Lochman's test was +1, with a good end point.  The pivot 
shift was negative.  The medial collateral and lateral 
collateral ligaments were stable.  The posterior drawer was 
absent.  There was increased pain with resisted motion, and 
there was fatigability seen in repetitive testing, as well as 
incoordination in his motion.  There was antalgia in his gait 
and the veteran favored his left side.  The diagnosis was 
status post left knee anterior cruciate ligament 
reconstruction done in the service, with good clinical 
outcome; degenerative joint disease of the left knee with 
postoperative stiffness and pain, status post recent open 
reduction and internal fixation.  The examiner stated that he 
would assign the veteran an additional 10-degree range of 
motion loss for the DeLuca issues.  A contemporaneous x-ray 
showed mild degenerative changes diffusely involving all 
three compartments.  There was no effusion or acute bony 
injury apparent.     

In a September 2003 rating action, the RO determined that the 
veteran was entitled to a temporary 100 percent evaluation 
for convalescence following surgery of the left knee, from 
November 29, 2002 to December 31, 2002.  The RO also granted 
an increased rating from 10 percent to 20 percent under 
Diagnostic 5257 for the veteran's service-connected residuals 
of a left knee injury, with degenerative changes and 
instability, effective from January 1, 2003.

In the veteran's January 2004 Notice of Disagreement, the 
veteran stated that because his anterior cruciate ligament 
and posterior cruciate ligament disruptions were not 
repaired, he had to wear his knee brace all of the time 
because his left knee was not stable enough without the extra 
support.  He noted that he also had to walk with a cane.  
According to the veteran, at the time of his motorcycle 
accident, he was working at a motorcycle dealership and was 
pushing his motorcycle into the building when his left knee 
gave out causing the motorcycle to fall on his knee.  The 
veteran reported that his left knee had given out three to 
four times prior to the injury.  

In April 2004, the veteran underwent a VA examination.  At 
that time, he stated that he was currently working as a sales 
manager selling A-TV's.  He indicated that he had chronic 
pain in his left knee, with giving way, grinding, and 
swelling.  The veteran noted that he used a brace for 
ambulation and a cane at times to protect the knee.  The only 
subsequent surgery the veteran had after his reconstruction 
was hardware removal one year ago when some of the pins were 
removed.  The examining physician reported that the veteran's 
condition affected his usual occupation.  The examiner stated 
that the veteran was able to do his job, but that he did it 
with pain and limping.  According to the examiner, the 
veteran's activities of daily living were restricted in terms 
of heavy loads and recreational activities, all of which were 
restricted due to the ongoing symptoms in the left knee.  The 
veteran reported a giving way in the knee.  He had flare-ups 
of pain at times when he was more active which increased the 
duration and magnitude of his pain.  The veteran also 
reported some fatigability and weakness in the knee.  

Upon physical examination, range of motion of the left knee 
was from zero to 90 degrees, both actively and passively.  
There was a mild effusion present.  The medial joint line was 
tender and there was crepitance noted with range of motion 
testing.  The medial collateral ligament was stable to valgus 
stress.  There was a +2 posterior drawer and a +1 anterior 
drawer.  There was a negative Lochman's test and negative 
pivot shift.  There was increased pain with resisted motion, 
and there was mild weakness noted in both flexion and 
extension in the knee, more in full extension with some mild 
quadriceps atrophy seen.  There was some antalgia in the 
veteran's gait, favoring the left side.  The diagnosis was 
mild to moderate instability and degenerative arthritis of 
the left knee, with restricted motion as noted above.  The 
examiner stated that he would assign the veteran an 
additional 10-degree range of motion loss in the extension 
for the DeLuca issues.  A contemporaneous x-ray showed 
narrowed lateral compartment with subchondral sclerotic 
changes noted to involve both the medial and lateral 
compartments.  Hypertrophic degenerative changes noted to 
involve the patellofemoral articulation.           

By a June 2005 rating action, the RO assigned a separate 10 
percent disability rating under Diagnostic Codes 5010-5261 
for limitation of extension of the left knee due to 
degenerative arthritis, effective from June 27, 2003.     

A VA examination pertinent to the veteran's right knee was 
conducted in November 2005.  At that time, the veteran stated 
that he had difficulty bending, lifting, and carrying due to 
ongoing symptoms in both knees.  

VAMC outpatient treatment records, from September 2003 to 
July 2006, show intermittent treatment for the veteran's 
service-connected left knee disability.  The records show 
that in February 2006, the veteran underwent a physical 
examination.  At that time, the examiner stated that the 
veteran was wearing a left knee brace and only performed 
approved range of motion.  The assessment was left knee pain 
secondary to injuries and surgeries.  According to the 
records, in July 2006, it was reported that the veteran had 
degenerative changes in his left knee and limited flexion.  


III.  Laws and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to Diagnostic Code 5257, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is warranted 
when the veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Coe 5257 (2006).      

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, the RO has already assigned a separate rating 
(10 percent) for the veteran's arthritis of the left knee, in 
addition to the 20 percent rating in effect for the 
postoperative residuals of a left knee injury, to include 
instability of the left knee.

The veteran's arthritis is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Arthritis due to trauma under 
Diagnostic Code 5010 substantiated by x-ray findings is rated 
as degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  NOTE 
(2): The 20 percent and 10 percent ratings based on x-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.    

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


IV.  Analysis

Postoperative Residuals of a Left Knee Injury

The veteran is currently rated at 20 percent for the 
postoperative residuals of a left knee injury, with 
instability.  In order to warrant an increased rating, the 
veteran must experience severe subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Post service medical records have failed to show that the 
veteran experiences severe subluxation or lateral 
instability.  In the veteran's September 2003 VA examination, 
although Lochman's test was 1+, there was also a good end 
point.  In addition, the medial collateral and lateral 
collateral ligaments were stable, and the pivot shift was 
negative.  The posterior drawer was absent.  The Board also 
notes that in the veteran's April 2004 VA examination, 
although there was a +2 posterior drawer and a +1 anterior 
drawer, there was a negative Lochman's test and negative 
pivot shift.  Moreover, the medial collateral ligament was 
stable to valgus stress.  Furthermore, the diagnosis was mild 
to moderate instability of the left knee.    

The Board recognizes that the veteran wears a brace to 
support his left knee.  However, in light of the above, the 
Board finds that the objective evidence overall does not show 
more than moderate instability of the right knee.  That is, 
the pertinent clinical findings summarized above, to include 
tests for stability, simply do not demonstrate more than 
overall moderate instability and there is no indication of 
any appreciable subluxation.  In addition, while there was 
mild effusion present at the time of the veteran's April 2004 
VA examination, there is no medical evidence of dislocation 
of the semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 20 percent or a separate compensable rating for residuals 
of a meniscal tear under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5257, 5258.

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  The cited legal authority is applicable to the 
veteran's arthritis of the left knee.  See below analysis.

With respect to potential application of other criteria, the 
Board observes that there is no evidence of ankylosis or 
impairment of the tibia and fibula for evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5262 (2006).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for the veteran's 
service connected postoperative residuals of a left knee 
injury, with instability, must be denied.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Degenerative Arthritis

The veteran's degenerative arthritis is currently evaluated 
at 10 percent.  As noted above, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In order to 
warrant a rating in excess of 10 percent, the veteran must 
experience leg flexion limited to 30 degrees (pursuant to 
Diagnostic Code 5260), or leg extension limited to limited to 
15 degrees (pursuant to Diagnostic Code 5261), or a 
combination of limitation of flexion and extension that 
combines to greater than 20 percent when rating each 
separately.  For example, flexion limited to 45 degrees and 
extension limited to 10 degrees would support a rating in 
excess of 20 percent. See VAOPGCPREC 9-2004.

As previously noted, the veteran has undergone two VA 
examinations during the course of this appeal and range of 
motion tests have shown limitation of flexion that falls far 
short of 45 degrees and limitation of extension that 
consistently has been no more than 10 degrees, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45.  In the veteran's 
September 2003 VA examination, range of motion was from zero 
to 90 degrees.  There was increased pain with resisted 
motion, and there was fatigability seen in repetitive 
testing, as well as incoordination in his motion.  The 
examiner noted that he would assign the veteran an additional 
10-degree range of motion loss for the DeLuca issue.  In 
addition, in the veteran's April 2004 VA examination, range 
of motion was once again from zero to 90 degrees, with 
crepitance noted with range of motion testing.  There was 
increased pain with resisted motion, and there was mild 
weakness noted in both flexion and extension in the knee.  
The examiner indicated that he would assign the veteran an 
additional 10-degree range of motion loss in the extension 
for the DeLuca issue.  Under such circumstances, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5260, Diagnostic Code 5261, or by rating limitation of 
flexion and extension separately under VAOPGCPREC 9-2004 and 
the cited diagnostic codes for motion of the knee.

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  However, there is no objective medical evidence to 
show that there is any additional limitation of flexion or 
extension of the left knee due to pain or flare-ups of pain, 
to a degree that would support a rating in excess of 10 
percent, nor is there such additional limitation of flexion 
or extension due to weakness, fatigue or incoordination.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for degenerative 
arthritis of the left knee must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  


Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  In this regard, the Board recognizes 
that in the April 2004 VA examination report, the examiner 
stated that the veteran's left knee disability affected his 
occupation.  However, the Board notes that although the 
examiner reported that the veteran performed his job with 
pain and limping due to his left knee disability, the 
examiner also indicated that the veteran was able to do his 
job.  Thus, the Board finds that there has been no showing by 
the veteran that his service- connected left knee instability 
or arthritis has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



(The Order follows on the next 
page.)




ORDER

Entitlement to a rating in excess of 20 percent for the 
postoperative residuals of a left knee injury, with 
instability, is denied.

Entitlement to a rating in excess of 10 percent for 
limitation of extension of the left knee due to degenerative 
arthritis is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


